NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

RICKY D. NELSON,                   )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-2503
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed November 30, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Tom Barber,
Judge.



PER CURIAM.

             Affirmed. See Nelson v. State, 202 So. 3d 419 (Fla. 2d DCA 2016) (table

decision); Nelson v. State, 189 So. 3d 771 (Fla. 2d DCA 2016) (table decision); Nelson

v. State, 156 So. 3d 1093 (Fla. 2d DCA 2014) (table decision); Nelson v. State, 50 So.
3d 608 (Fla. 2d DCA 2010) (table decision); Nelson v. State, 17 So. 3d 296 (Fla. 2d

DCA 2009) (table decision); Harris v. State, 777 So. 2d 994 (Fla. 2d DCA 2000).



KHOUZAM, MORRIS, and LUCAS, JJ., Concur.